                         UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF TENNESSEE
                                 AT KNOXVILLE

UNITED STATES OF AMERICA                  )
                                          )
v.                                        )      No.    3:10-CR-25-01
                                          )             Judge Phillips
ANTONIO HUTCHINSON                        )


                           MEMORANDUM AND ORDER


       Defendant Antonio Hutchinson has filed a pro se motion for early termination of

supervised release [Doc. 112]. In support of his motion, defendant states that he served a

thirty-six (36) month term of imprisonment and he has completed three years and six

months of a five-year term of supervision. Defendant states that he has been employed

since his release from incarceration, first working with mental health patients and now

operating his own franchise cleaning business. Defendant is involved in the lives of his

four children and he has been coaching youth basketball teams. Defendant “resents” his

past actions and is moving forward with his life in a positive manner.

       The record reflects that the defendant pled guilty to one count of conspiring to

distribute and possess with intent to distribute 50 grams or more of cocaine base, in

violation of 21 U.S.C. §§ 846, 841(a)(1) and 841(b)(1)(A). The defendant was sentenced

to a term of imprisonment of 36 months, to be followed by a five (5) year term of supervised

release [Doc. 102].

       The United States Probation Office states that the defendant began his term of

supervision on April 14, 2015. Defendant has now completed over three years and seven
months of a five-year term of supervision. The defendant has maintained a stable residence

with his girlfriend and children and he has been employed since his release from

incarceration. In 2016, defendant started his own franchise business with the Coverall

company, which obtains contracts for cleaning buildings. Defendant’s business has been

successful to the point that he may need to hire additional employees. The Probation Office

also notes that defendant is very involved in the lives of his children and that he is coaching

sports teams for at-risk youth. The defendant has not had any positive drug screens and he

has had no new arrests or active warrants. The Probation Office reports that defendant was

cited for Simple Possession in June 2017, but that the car he was driving was registered to

his brother-in-law and he was unaware of the marijuana in the backseat. The citation was

ultimately dismissed and the Probation Office found defendant’s account of this incident

to be credible. Further, there have been no issues of non-compliance during his term of

supervision. Accordingly, the Probation Office does not oppose the defendant’s motion.

Similarly, the government does not oppose the defendant’s motion.

       After considering the factors set forth 18 U.S.C. § 3553(a), the Court may terminate

a term of supervised release and discharge the defendant after the expiration of one year of

supervised release if the Court “is satisfied that such action is warranted by the conduct of

the defendant released and the interest of justice.” 18 U.S.C. § 3583(e)(1). After carefully

considering the requirements of the statute, the Court finds the relevant portions of 18

U.S.C. § 3553(a) support an early termination of defendant’s supervised release. In support

of this determination, the Court notes that defendant has completed over half of his term

of supervised release and he has been in full compliance with the conditions of his

                                              2
supervision. In addition, his supervising probation officer and the government do not

oppose the request. It appears to the Court that defendant has rehabilitated himself and he

poses no threat to any individual or the community to reoffend. Accordingly, pursuant to

18 U.S.C. § 3583(e)(1), based on the defendant’s conduct and the interests of justice,

defendant’s motion for early termination of supervised release [Doc. 112] is GRANTED.

Defendant’s term of supervised release is TERMINATED.

       IT IS SO ORDERED.

                                     s/ Thomas W. Phillips
                                   SENIOR UNITED STATES DISTRICT JUDGE




                                            3
